IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 43993/43994

STATE OF IDAHO,                               )   2016 Unpublished Opinion No. 763
                                              )
       Plaintiff-Respondent,                  )   Filed: November 4, 2016
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
LUIS FRANCISCO RAZO-GONZALEZ,                 )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgments of conviction and unified sentence of three years, with a minimum period of
       confinement of one year, for possession of a controlled substance, methamphetamine, and
       consecutive unified sentence of fifteen years, with a minimum period of confinement of
       two years, for battery with intent to commit a serious felony, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jason C. Pintler,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43993, Luis Francisco Razo-Gonzalez pleaded guilty to possession of a
controlled substance, methamphetamine, Idaho Code § 37-2732(c)(1).          The district court
imposed a unified sentence of three years, with one year determinate, suspended the sentence,
and placed Razo-Gonzalez on a term of probation. Subsequently, Razo-Gonzalez violated the
terms of his probation and the district court revoked probation and executed the underlying
sentence. In Docket No. 43994, Razo-Gonzalez pleaded guilty to battery with intent to commit a
serious felony, I.C. §§ 18-903, -911, and the district court imposed a consecutive, unified


                                              1
sentence of fifteen years, with two years determinate. Razo-Gonzalez appeals, contending that
his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in these cases, we cannot say that the district court abused its discretion.
       Therefore, Razo-Gonzalez’s judgments of conviction and sentences are affirmed.




                                                  2